In a coram nobis proceeding, defendant appeals, as limited by his brief, from so much of an order of the County Court, Kings County, dated March 12, 1962 as, upon reargument, adhered to its original decision, rendered November 30, 1961, which denied, without a hearing, his application for resentence on a judgment of said court, rendered June 22, 1944 on his plea of guilty, convicting him of assault in the first degree and sentencing him to serve a term of 5 to 10 years, plus an additional term of 5 to 10 years for being armed (Penal Law, § 1944). The defendant’s first motion has been considered as one in the nature of a coram nobis application to vacate a judgment of conviction. Order, insofar as appealed from, affirmed. No opinion. Beldoek, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.